

	

		III

		109th CONGRESS

		1st Session

		S. RES. 94

		IN THE SENATE OF THE UNITED STATES

		

			April 4, 2005

			

				Mr. Brownback (for

			 himself, Mr. Bunning,

			 Mr. Burns, Mr.

			 Chambliss, Mrs. Clinton,

			 Mr. Cornyn, Mr.

			 DeMint, Mr. Domenici,

			 Mr. Enzi, Mr.

			 Grassley, Mr. Kerry,

			 Mr. Kohl, Mr.

			 Martinez, Mr. Thune,

			 Mr. Durbin, and Mr. Nelson of Nebraska) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

			

		

		RESOLUTION

		Honoring Pope John Paul

		  II.

	

	

		

			Whereas His Holiness, Pope John Paul II, was born Karol Jozef

			 Wojtyla in Wadowice, Poland, on May 18, 1920, the youngest of 3 children, born

			 to Karol Wojtyla and Emilia Kaczorowska;

		

			Whereas Pope John Paul II personally suffered and experienced

			 deprivation from an early age, losing his mother, eldest brother, and father

			 before turning age 21;

		

			Whereas Pope John Paul II found comfort and strength in the

			 example of his father's faith, of whom he observed after my mother's

			 death, his life became one of constant prayer. Sometimes I would wake up during

			 the night and find my father on his knees . . . his example was in a way my

			 first seminary;

		

			Whereas, in 1939, Pope John Paul II was enrolled in Jagiellonian

			 University in Cracow, which was closed by the Nazis during their occupation of

			 Poland;

		

			Whereas Pope John Paul II experienced the brutality of a godless

			 totalitarian regime, which sought to eradicate the history and culture of a

			 proud people and sent many of his professors, friends, and millions of Polish

			 Jews to camps where they were systematically murdered;

		

			Whereas, in 1942, Pope John Paul II was himself arrested by Nazi

			 occupation forces, but his life was spared because of his employment at a

			 limestone quarry, work deemed essential to the war effort;

		

			Whereas Pope John Paul II courageously defied the Nazi occupation

			 forces, risking his own life to protect Polish Jews from persecution, helping

			 to organize the underground Rhapsodic Theatre, which he intended

			 to be a theatre . . . where the national spirit will burn,

			 writing two religious plays considered subversive to the Nazi regime, and

			 enrolling in the clandestine seminary of Archbishop Sapieha of Cracow, where he

			 studied religion, theology, and philosophy;

		

			Whereas the Nazi occupation of Poland was ended only by the

			 imposition of a Communist era of occupation that sought to subjugate Polish

			 citizens, extinguish Polish nationalism, and subjected the exercise of

			 individual religious liberty to the control of godless Stalinist rulers;

		

			Whereas, in 1946, Pope John Paul II was ordained, later becoming

			 a Professor of Ethics and Chaplain at the Catholic University of Lublin, the

			 only Catholic university behind the Iron Curtain, where he, again at great

			 personal risk, initiated activities that helped to preserve the intellectual,

			 cultural, and historical richness of his homeland and protected the integrity

			 and independence of the Catholic Church in Poland;

		

			Whereas Pope John Paul II was an articulate and outspoken

			 advocate for religious freedom and Christian humanism at Vatican Council II,

			 asserting that the Church could not claim religious liberty for itself unless

			 it was willing to concede it to others;

		

			Whereas Pope John Paul II, upon returning to his homeland,

			 frequently cited the Council's declaration that religious freedom was

			 the first of human rights, a phrase embraced by Polish Catholics

			 in their struggle against the hegemony of the Communist regime;

		

			Whereas, on October 16, 1978, Pope John Paul II was elected the

			 264th Pope, making history by becoming the first-ever Slavic Pope and the first

			 non-Italian Pope in more than 400 years;

		

			Whereas Pope John Paul II served for over 26 years as Bishop of

			 Rome and Supreme Pastor of the Catholic Church, and as the spiritual leader of

			 more than 1,000,000,000 Catholic Christians around the world, including more

			 than 66,000,000 Catholic Christians in the United States;

		

			Whereas Pope John Paul II served the third-longest pontificate,

			 behind only Saint Peter, who served as Pope for over 34 years, and Blessed Pius

			 IX, who served for over 31 years;

		

			Whereas Pope John Paul II was a unique, substantial, and historic

			 catalyst in the demise of Soviet communism and the emancipation of hundreds of

			 millions of people from totalitarian rule;

		

			Whereas Pope John Paul II, in his inaugural sermon, boldly

			 offered hope to oppressed peoples around the world while causing authoritarian

			 rulers to brace by proclaiming open the boundaries of states, economic

			 and political systems, the vast fields of culture, civilization, and

			 development. Do not be afraid.;

		

			Whereas, in June 1979, Pope John Paul II returned to his native

			 Poland for 9 days, unleashing patriotic and religious forces that would

			 ultimately lead to the peaceful toppling of the Communist regime in Poland and

			 the dramatic demise of the Warsaw Pact and the Soviet Union;

		

			Whereas Pope John Paul II, before visiting his native Poland in

			 1987, met with President Ronald Reagan, who recognized the fruits of His

			 Holiness' labors by stating be assured that the hearts of the American

			 people are with you. Our prayers will go with you in profound hope that the

			 terrible burden of brave people everywhere who yearn for freedom, even as all

			 men and women yearn for the freedom that God gave us all. . . . We see the

			 power of the spiritual force in that troubled land, uniting a people in hope,

			 just as we see the powerful stirrings in the East of a belief that will not die

			 despite generations of oppression. . . . For despite all the attempts to

			 extinguish it, the people's faith burns with a passionate heat: once allowed to

			 breathe free, that faith will burn so brightly it will light the

			 world.;

		

			Whereas Pope John Paul II was recognized by Lady Margaret

			 Thatcher to have provided the main impetus for the revival of Solidarity

			 and the pressure for reform [in his native Poland];

		

			Whereas Pope John Paul II was acknowledged by Mikhail Gorbachev

			 to have played an essential role in the liberation of those who lived under

			 European communism when he stated everything that happened in Eastern

			 Europe . . . would have been impossible without this Pope;

		

			Whereas Pope John Paul II carried on an active correspondence

			 with world leaders during the 1980s, involving the Church in efforts to promote

			 peace by reducing tensions, and exerting his moral authority to persuade the

			 superpowers to engage in a dialogue that succeeded in reducing

			 conventional and nuclear weapons and helped to avert a nuclear war;

		

			Whereas Pope John Paul II used public and private diplomacy and

			 the power of moral persuasion to encourage world leaders to respect the

			 inalienable rights of the human person;

		

			Whereas, on May 13, 1981, Pope John Paul II, was shot by a

			 would-be assassin, and nevertheless provided a remarkable example of the power

			 of grace, later visiting his attacker in prison, and stating afterwards

			 I spoke to him as I would speak to a brother whom I have forgiven and

			 who enjoys my confidence;

		

			Whereas Pope John Paul II ministered to Catholic and non-Catholic

			 alike, providing a personal example of grace, endurance, compassion, courage,

			 sacrifice, and foresight;

		

			Whereas Pope John Paul II sought to heal divisions between the

			 Catholic Church and other Christian faiths, the Jewish faith, and Islam,

			 expressing sadness and regret for the individual acts of present and former

			 Catholics who persecuted members of other faiths and promoting reconciliation

			 and dialogue through the first-ever Papal visits to synagogues and mosques, as

			 well as visits to areas of historic conflict, including Ireland and the Holy

			 Land;

		

			Whereas, in 1995, Pope John Paul II wrote of the

			 incomparable worth of the human person, noting that: Even in the

			 midst of difficulties and uncertainties, every person sincerely open to truth

			 and goodness can, by the light of reason and the hidden action of grace, come

			 to recognize . . . the sacred value of human life . . . and can affirm the

			 right of every human being to have this primary good respected to the highest

			 degree;

		

			Whereas, in 1998, Pope John Paul II visited Cuba to speak

			 directly to the Cuban people and their Communist rulers, calling for political

			 and religious freedom, the release of political prisoners, a recognition of the

			 right to express one's faith in the context of public life, and

			 the importance of fundamental human dignities, including that each

			 person enjoying freedom of expression, being free to undertake initiatives and

			 make proposals within civil society, and enjoying appropriate freedom of

			 association is a necessity;

		

			Whereas Pope John Paul II traveled farther than any other Pope in

			 history, traversing approximately 3/4 of a million miles,

			 visiting 130 countries, including African nations never before visited by a

			 Pope, being seen by more people than anyone in human history, and evangelizing

			 to more than 6,000,000 people in the closing mass of World Youth Day '95 in the

			 Philippines;

		

			Whereas Pope John Paul II changed the course of history, leading

			 the Catholic Church through a dramatic and remarkable period, and into

			 Christianity's third millennium;

		

			Whereas Pope John Paul II devoted his life to the amelioration of

			 the human cost of terror and oppression through his dedication to truth,

			 forgiveness, and the development of a vibrant public moral culture;

		

			Whereas Pope John Paul II articulated the importance of

			 individual liberty being undergirded by a moral order, embraced

			 the poor and oppressed masses of the world, and encouraged governments and the

			 faithful to attend to the needs of those who are less fortunate;

		

			Whereas Pope John Paul II brought hope and inspiration to

			 hundreds of millions of people around the world oppressed by tyranny, hunger,

			 disease, and despair;

		

			Whereas Pope John Paul II worked tirelessly to bring peace to

			 regions of the world that have been driven by strife, intolerance, hatred, and

			 violence for far too long;

		

			Whereas Pope John Paul II changed the lives of billions of people

			 across the globe;

		

			Whereas Pope John Paul II died on April 2, 2005, after heroically

			 proclaiming the value and dignity of human life through his long physical

			 illness and suffering;

		

			Whereas the passing of Pope John Paul II is mourned by billions

			 of people around the world; and

		

			Whereas Pope John Paul II is already being referred to as Pope

			 John Paul the Great: Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				notes with deep sorrow and solemn mourning the death of His

			 Holiness, Pope John Paul II;

			

				(2)

				extends its heartfelt sympathy to all people who have been

			 touched by the passing of John Paul II;

			

				(3)

				commends Pope John Paul II for his ability to transcend the

			 bounds of religion, race, and political thought, becoming a formidable

			 champion, uniter, and defender in humanity's struggle for peace and basic human

			 rights; and

			

				(4)

				calls on all the people of the United States to reflect on the

			 life and legacy of Pope John Paul II during this international period of

			 remembrance.

			

